                 IN THE UNITED STATES DISTRIC COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 STEPHANIE HUSKEY,

                         Plaintiff,

                v.                                Case No. 18-00813-CV-W-NKL
 PETSMART, INC., AMBER
 STRICKLAND-STONE, ALLISON
 JONES, and KRISTIN POLLY,

                         Defendants.



                                            ORDER

       Plaintiff Stephanie Huskey moves to remand this proceeding to the state court from which

it was removed by defendants PetSmart, Inc., Amber Strickland-Stone, Allison Jones, and Kristen

Polly. For the reasons discussed below, the motion to remand is denied.


I.     BACKGROUND

       Huskey brought this action against her former employer, PetSmart, and three employees of

PetSmart. Although her state court pleading did not specify the defendants against whom each

claim was asserted, Ms. Huskey clarified in her motion to remand that her claims under the

Missouri Human Right Act (“MHRA”) are against PetSmart alone, while her claims for civil

conspiracy to violate Plaintiff’s rights under the MHRA and for violation of the Missouri

Minimum Wage Law (“MMWL”) are against all of the defendants. Doc. 14 (Motion to Remand),

¶¶ 2-4; Doc. 28 (Amended Motion to Remand), ¶¶ 2-4.


II.    STANDARD

       A defendant in a state court action may, under certain conditions, remove to federal district

court a case over which the federal court has original jurisdiction. See 28 U.S.C. § 1441(a). A
federal district court has diversity jurisdiction if (i) the amount in controversy exceeds $75,000,

and (ii) the plaintiffs’ state of citizenship is different from the state of citizenship of each of the

defendants. See 28 U.S.C. § 1332(a). “In a case with multiple plaintiffs and multiple defendants,

the presence in the action of a single plaintiff from the same State as a single defendant deprives

the district court of original diversity jurisdiction over the entire action.” Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). The Court must remand a case over which it

lacks subject matter jurisdiction. In re Prempro Prod. Liab. Litig., 591 F.3d 613, 620 (8th Cir.

2010).

         On the other hand, if a non-diverse defendant was joined solely to prevent removal of a

case from state court, the joinder is fraudulent and will not destroy the court’s subject matter

jurisdiction. See id. (“Courts have long recognized fraudulent joinder as an exception to the

complete diversity rule. Fraudulent joinder occurs when a plaintiff files a frivolous or illegitimate

claim against a non-diverse defendant solely to prevent removal.”) (citations omitted). If a plaintiff

has a “colorable” claim against a non-diverse defendant, “that is, if the state law might impose

liability on the resident defendant under the facts alleged,” joinder is not fraudulent. Filla v.

Norfolk Southern. Ry. Co., 336 F.3d 806, 810 (8th Cir. 2003).

         The party that removed the case bears the burden of establishing that the Court has subject

matter jurisdiction. See Griffioen v. Cedar Rapids & Iowa City Ry. Co., 785 F.3d 1182, 1192 (8th

Cir. 2015) (“The party seeking removal has the burden to establish federal subject matter

jurisdiction . . . .”) (quotation marks and citation omitted). Any doubt concerning whether the

Court has jurisdiction “must be resolved in favor of remand.” Cent. Iowa Power Co-op. v. Midwest

Indep. Transmission Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009).




                                                  2
III.   DISCUSSION

       PetSmart is a citizen of Arizona and Delaware, and both Strickland-Stone and Jones are

citizens of Kansas. Doc. 1 (Notice of Removal), ¶¶ 11-12. In contrast, Huskey and defendant

Polly both are citizens of Missouri. Doc. 1, ¶¶ 10, 13; Doc. 14, ¶ 8; Doc. 28, ¶ 8. Defendants

argue that defendant Polly was fraudulently joined to defeat diversity jurisdiction. If Polly was

fraudulently joined, there is complete diversity between Huskey and the defendants, and the Court

has subject matter jurisdiction. On the other hand, if Polly is found not to have been fraudulently

joined, the Court will have to remand the case to state court for want of subject matter jurisdiction.

The Court therefore must determine whether Huskey has asserted a colorable claim against Polly.

       Huskey’s allegations of MHRA violations pertain to disability, gender, and race

discrimination as well as retaliation in employment. In relevant parts, the MHRA provides for

liability for employers. See Mo. Rev. Stat. § 213.055.1 (“It shall be an unlawful employment

practice: (1) For an employer, because of the race, color, religion, national origin, sex, ancestry,

age or disability of any individual: (a) To fail or refuse to hire or to discharge any individual, or

otherwise to discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s race, color, religion, national

origin, sex, ancestry, age or disability . . . .”); id., § 213.070.1 (“It shall be an unlawful

discriminatory practice for an employer . . . : (2) To retaliate or discriminate in any manner against

any other person because such person has opposed any practice prohibited by this chapter or

because such person has filed a complaint, testified, assisted, or participated in any manner in any

investigation, proceeding or hearing conducted pursuant to this chapter . . . .”). However, the

MHRA now expressly excludes from the definition of “employer” individuals employed by an

employer. See Mo. Rev. Stat. § 213.010(8) (“‘Employer’ shall not include . . . an individual

employed by an employer . . . .”). There is no dispute that Polly is not an “employer” under the


                                                  3
MHRA. See, e.g., Doc. 24 (Reply Suggestions to Plaintiff’s Motion to Remand), p. 3 (noting that

“supervisors or co-workers” are among individuals excluded from the definition of “employer”).

As such, Huskey cannot state an MHRA claim against Polly. See id., p. 4 (noting that “only

Petsmart can be held liable for specific injury due to violations of the MHRA”).

       Huskey attempts to sidestep this statutory bar by framing her claim against Polly not as a

claim under the MHRA, but as one for civil conspiracy to violate Huskey’s rights under the

MHRA. However, the MHRA specifies that it and two other enumerated statutes “shall provide

the exclusive remedy for any and all claims for injury or damages arising out of an employment

relationship.” Mo. Rev. Stat. § 213.070.2. In other words, in Missouri, damages arising from the

employment relationship cannot be redressed except through the specified statutes.

       Huskey contends that, because Polly is not an “employer” under the MHRA, Polly’s

relationship with Huskey was not an “employment relationship” that falls within the exclusive

purview of the statutes. See Doc. 24, p. 3 (“Because individuals are excluded from the definition

of employer, supervisors or co-workers are excluded from the ‘employment relationship.’

Therefore, there is no specific language that preempts claims against supervisors and co-workers

where there is a common law remedy such as civil conspiracy.”).

       However, whether the exclusive-remedy provision applies turns not on whether Polly was

an employer, but on whether Huskey’s alleged “injury or damages” arise from an “employment

relationship.” Mo. Rev. Stat. § 213.070.2. There can be no question that they do. Huskey’s civil

conspiracy claim concerns what the statute defines as “unlawful employment practice[s]” (Mo.

Rev. Stat. § 213.055.1) and other conduct perpetrated by an “employer” (Mo. Rev. Stat. §

213.070.1(2)). She seeks damages for, inter alia, lost wages and benefits. Doc. 1-1, ¶ 92. Given

Huskey’s allegations and the nature of the remedies she seeks, the Court cannot but conclude that




                                                4
any injuries and damages caused to Huskey by the conduct of which she complains “aris[e] out of

an employment relationship.” Huskey’s conspiracy claim against Polly therefore is precluded by

the MHRA’s exclusive-remedy provision.

       The Court’s conclusion is bolstered by the fact that, even before the exclusive-remedy

provision of the MHRA became effective, the Missouri Supreme Court held that the MHRA

“supersedes and displaces . . . common law claims” because it “fully provides for all remedies

available at common law.” State ex rel. Church & Dwight Co. v. Collins, 543 S.W.3d 22, 28 (Mo.

2018).1 Thus, there can be no doubt that Huskey’s conspiracy claim against Polly is not colorable.

       Because Huskey has presented no alternative argument as to why Polly’s joinder was not

frivolous,2 Polly’s joinder must be deemed fraudulent, and the Court must conclude that Polly’s

inclusion in this action does not deprive the Court of subject matter jurisdiction. See Wiles v.

Capitol Indem. Corp., 280 F.3d 868, 871 (8th Cir. 2002) (“Joinder is fraudulent and removal is

proper when there exists no reasonable basis in fact and law supporting a claim against the resident

defendants.”); Noble v. Ozborn-Hessey Logistics, No. 14-CV-01149-NKL, 2015 WL 5023444, at

*4 (W.D. Mo. Aug. 21, 2015) (concluding, where plaintiff had “no ‘colorable cause of action’

against” the non-diverse defendants for negligence, that those defendants “were fraudulently




1
  Church concerned allegations of MHRA violations that took place between 2014 and 2016. Id.,
at 25. The version of the MHRA that includes the exclusive-remedy language became effective
in August 2017, after the events at issue in Church, but before the occurrence of the events of
which Huskey complains. See Doc. 1-1, ¶¶ 17-32 (describing events that allegedly took place in
October 2017).
2
 The Court does not address the question of whether Huskey has a colorable claim against Polly
under the MMWL because Huskey declined to argue the issue. See Doc. 14, p. 2 n.1 (“Plaintiff
does not address her MMWL claim in this motion.”); Doc. 28, p. 2 n. 1 (same). Nonetheless, the
Court notes that Huskey does not mention, let alone allege wrongdoing by, Polly in connection
with the MMWL claim. Doc. 1-1, ¶¶ 96-105.


                                                 5
joined,” and therefore “complete diversity exists and this Court retains jurisdiction pursuant to 28

U.S.C. § 1332”).


IV.    CONCLUSION

       For the reasons discussed above, Huskey’s motion to remand is DENIED.

                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge
Dated: January 7, 2019
Jefferson City, Missouri




                                                 6
